MAG SILVER CORP. (An exploration stage company) Management Discussion & Analysis For the period ended March 31, 2008 Dated: May 14, 2008 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free 604 484 4710fax TSX: MAG AMEX: MVG www.magsilver.com info@magsilver.com MAG Silver Corp. is a company focused on the acquisition, exploration and development of district scale projects located in the Mexican Silver Belt.We are based in Vancouver, British Columbia, Canada.Our common shares trade on the Toronto Stock Exchange under the symbol MAG and on the American Stock Exchange under the symbol MVG.The Company is a “reporting” company in the Provinces of British Columbia, Alberta and Ontario. This following management discussion and analysis (“MD&A”) of MAG Silver Corp. (the “Company) focuses on the financial condition and results of operations of the Company for the three months ended March 31, 2008 and 2007; is prepared as of May 12, 2008; and should be read in conjunction with the interim unaudited consolidated financial statements for the three months ended March 31, 2008 and the audited consolidated financial statements of the Company for the year ended December 31, 2007 together with the notes thereto.These financial statements have been prepared in accordance with Canadian generally accepted accounting principles.All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise. The risks and uncertainties faced by the Company are substantially unchanged from those described in the Company’s Annual MD&A dated March 14, 2008 and other risk factors listed from time-to-time in the Company’s Annual Information Form. The Company believes it is a Passive Foreign Investment Company (“PFIC”), as that term is defined in Section 1297 of the Internal Revenue Code of 1986, as amended, and believes it will be a PFIC for the foreseeable future.Consequently, this classification may result in adverse tax consequences for U.S. holders of the Company’s Common Shares. For an explanation of these effects on taxation U.S. shareholders and prospective holders of the Company’s Common Shares are also encouraged to consult their own tax advisers. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.These may include estimates of future production levels, expectations regarding mine production and development programs and capital costs, expected trends in mineral prices and statements that describe future plans, objectives or goals.There is significant risk that actual results will vary, perhaps materially, from results projected depending on such factors as discussed under “Risks and Uncertainties” in this MD&A and other risk factors and forward-looking statements listed from time-to-time in the Company’s Annual Information Form (“AIF”).This AIF and additional information about the Company and its business activities are available on SEDAR at www.sedar.com. FIRST QUARTER HIGHLIGHTS · In January 2008 the shareholder’s rights plan, which was adopted by its directors and announced in August 2007, was approved by the Company’s shareholders at a special meeting. · In February 2008 all outstanding warrants (1.137 million) from a private placement closed in February 2007 were exercised for gross proceeds of $11.37 million. · In February 2008 the Company announced intersects of high grade silver, lead and zinc at its Cinco De Mayo property.The highlight from the program of widely spaced holes was Hole 07-20 which intersected 6.8 metres (estimated true thickness) of galena and sphalerite-rich massive sulphides grading 254 g/t silver, 6.4% lead and 7.0% zinc. · In April 2008 the Company, announced assay results on the Juanicipio Property from Holes 17P and 18P on the Juanicipio Vein.Hole 18P intersected 4,100 g/t silver over 0.60 metres, with 1.47 g/t gold, 2.02% lead and 4.07% zinc.Hole 17P intersected 130 g/t silver over 0.60 metres, with 0.34 g/t gold, 0.06% lead and 0.08% zinc. · Drilling on the Sello and El Oro properties in the first quarter of 2008 failed to return results of interest and consequently, costs of $1,169,411 were written-off in April 2008. · In May 2008 the Company intersected 61.2 metres grading 20.5 g/t silver, 0.66% lead and 0.84% zinc at its Batopilas property. FINANCIAL PERFORMANCE At March 31, 2008 the Company had cash and cash equivalents on hand of $69,812,325 versus $20,824,452 for the period ended March 31, 2007 due to financings completed in 2007 and warrant exercises completed early 2008.On November 27, 2007 the Company closed a bought deal private placement of 3.0 million common shares of the Company at a price of $15.50 per share for gross proceeds of $46.5 million. The Company completed a series of private placements in February 2007 for units consisting of 2,760,000 common shares and 1,380,000 warrants for gross proceeds of $20,010,000. In February 2008 all outstanding warrants were exercised for gross proceeds of $11.37 million. After deducting interest earned for the three months ended March 31, 2008 of $659,169 compared to interest earned of $116,555 for the three months ended March 31, 2007, the operating loss for the first quarter of 2008 was $2,789,137 compared to operation loss of the same quarter in 2007 of $2,252,342. The first quarter loss includes a mineral property write-off of $1,169,411 (2007: Nil) and $1,446,300 as a non-cash charge for stock compensation expense compared to $1,730,034 in 2007. If one removes the mineral property write-off and stock compensation expense from both the current and 2007 first quarters the net loss for each period would be $173,426 and $522,308 respectively.There is a significant difference between comparative periods due to the higher interest income earned on cash and cash equivalents in the current period.See notes to the Company’s March 31, 2008 financial statements for more details. General and administrative expenses for the period ended March 31, 2008, not including mineral property write off or stock compensation expenses, amounted to $832,595 compared to $638,863 in the same period of 2007.Increases occurred in audit and accounting fees ($44,675 in 2008 versus $17,659 in 2007) due to regulatory compliance work in Canada and the USA and as a result of management’s decision to implement quarterly review engagements by the Company’s auditors.
